COLLIER, C. J.
— It is an acknowledged rule, in the construction of written contracts, that the intention of the parties, as ascertained from its terms, and the subject matter, determines its meaning—(See Pothier, part 1, c. 1, s. 1, art. 7; Davis et al. vs. Barney, Harris & Gill, 382; Harper vs. Hampton, 1 Har. & Johns. R. 672; ibid. 658 and 661; Fallow vs. Martin, Harper’s So. Ca. R. 410.)
■ So, in questions of doubt, it is equally well settled, that the contract is to be construed most strongly against the party who stipulates the payment of a debt, or the *499performance of a duty — (Pothier, ut supra; Judkins et al. vs. Earl et al. 7 Greenl. Rep. 9; Withers vs. Thompson, 4 Monroe’s Rep. 329; Kimball vs. Cunningham, 4 Mass. Rep. 502; Conner vs. Henderson, 15 Mass. Rep. 319.)
Again: where the terms of a contract are'susceptible of two significations, we ought to understand them in a sense, which is most agreeable to the nature of the contract ; and where a clause is susceptible of different constructions, it should be takén in that sense ..which will give to it some operation, rather than that which will have none—(Pothier, ut supra; Falcon, adm’r, vs. Harris, 2 Hen. & Munf. R. 550.)
The.contract, in the case' at bar, it is admitted, is in an unusual form, and so expressed, as to require an application of the rules of construction. Without attempting any thing like an abstract critical examination of the word “ from,” which we are not quite sure would lead to the conclusion, that, when used in connection with time, always means' after the period has ■ transpired, we are satisfied, that it cannot be thus interpreted, in the present case. What effect would the terms, “ from 1835,” have, were we to take them as expressing after the determination of that year ? The legal effect of the plaintiff’s undertaking, independent of such a clause, would have subjected him to the payment of interest. The parties cannot be supposed to have used words, without any definite meaning in view ; and there is no pre-tence for saying that they contemplated an intermediate period, between the first of January, eighteen hundred and thirty-five, and of January, eighteen hundred and thirty-six. So, that the only interpretation which, in *500our judgment, is authorised by the rales we have laid down, and will effectuate the intention of the parties, is, to give interest from the first of January, eighteen hundred and thirty-five. There is, then, no error in the judgment of the Circuit court, and the same is affirmed.